Fourth Court of Appeals
                               San Antonio, Texas
                                     October 9, 2014

                                   No. 04-14-00629-CV

                                   BEXAR COUNTY,
                                      Appellant

                                            v.

                                    Leticia VOTION,
                                         Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2013-CI-02670
                      Honorable David A. Canales, Judge Presiding


                                     ORDER
       The Appellant’s First Motion for Extension of Time to File Brief is GRANTED. The
appellant’s brief is due on October 29, 2014.


                                                 _________________________________
                                                 Sandee Bryan Marion, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 9th day of October, 2014.



                                                 ___________________________________
                                                 Keith E. Hottle
                                                 Clerk of Court